                                     Case 2:19-cv-01156-MWF-AS Document 68 Filed 12/26/19 Page 1 of 7 Page ID #:556



                                       1   R. Joseph Trojan, CA Bar No. 137,067                      STEPHEN D. MILBRATH (pro hac
                                       2   trojan@trojanlawoffices.com                               vice)
                                           Dylan C. Dang, CA Bar No. 223,455                         smilbrath@byrdcampbell.com
                                       3                                                             BYRD CAMPBELL, P.A.
                                           dang@trojanlawoffices.com                                 180 N. Park Avenue, Suite 2A
                                       4   Francis Wong, CA Bar No. 284,946                          Winter Park, FL, 32789
                                                                                                     Telephone: (407) 392-2285
                                           wong@trojanlawoffices.com                                 Facsimile: (407) 392-2286
                                       5   TROJAN LAW OFFICES
                                       6   9250 Wilshire Blvd., Suite 325
                                                                                 Attorneys for Defendants and Third-
                                           Beverly Hills, CA 90212
                                       7                                         Party Plaintiff,
                                           Telephone: 310-777-8399               OMNIVERSE ONE WORLD
                                       8   Facsimile: 310-777-8348               TELEVISION, INC. and JASON M.
                                                                                 DEMEO
                                       9                         UNITED STATES DISTRICT COURT
                                                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11          PARAMOUNT PICTURES
                                                                                              CASE NO. 2:19-cv-01156-MFW-ASx
                                                  CORPORATION; COLUMBIA
                                      12          PICTURES INDUSTRIES, INC.;                  THIRD-PARTY PLAINTIFF
                                                  DISNEY ENTERPRISES, INC.;                   OMNIVERSE ONE WORLD
TROJAN LAW OFFICES




                                      13
                                                                                              TELEVISION, INC.’S APPLICATION
                                                  TWENTIETH CENTURY FOX FILM                  FOR ENTRY OF DEFAULT AGAINST
                     BEVERLY HILLS




                                      14
                                                  CORPORATION; WARNER BROS                    THIRD-PARTY DEFENDANT
                                      15          ENTERTAINMENT, INC.;                        HOVSAT, INC.
                                                  UNIVERSAL CITY STUDIOS                  DEMAND FOR JURY TRIAL
                                      16
                                                  PRODUCTIONS LLLP;
                                      17          UNIVERSAL TELEVISION LLC;                   Judge: Hon. Michael W. Fitzgerald
                                                  and UNIVERSAL CONTENT
                                      18
                                                  PRODUCTIONS LLC,
                                      19                        Plaintiffs,
                                                       v.
                                      20
                                                  OMNIVERSE ONE WORLD
                                      21          TELEVISION, INC.; JASON M.
                                                  DEMEO,
                                      22                        Defendants.
                                      23
                                                  OMNIVERSE ONE WORLD
                                      24          TELEVISION, INC.,
                                                       Third-Party Plaintiff,
                                      25            v.
                                                  HovSat, Inc.; Shant Hovnanian; and
                                      26          DOES 1-10, inclusive,

                                      27               Third-Party Defendants.

                                      28                           	                  	                            	  

                                                                                              	  

                                           	  
                                     Case 2:19-cv-01156-MWF-AS Document 68 Filed 12/26/19 Page 2 of 7 Page ID #:557



                                       1
                                                      Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and to this
                                       2
                                           Court’s Order to Show Cause Re: Dismissal for Lack of Prosecution dated December
                                       3
                                           9, 2019, Third-Party Plaintiff Omniverse One World Television, Inc. (“Omniverse”)
                                       4
                                           respectfully request the Clerk of the Court to enter a default against Third-Party
                                       5
                                           Defendant HovSat, Inc. (“HovSat”).
                                       6
                                                      On October 9, 2019, HovSat was properly served by handing the Summons
                                       7
                                           and Third-Party Complaint to the current registered agent of HovSat, Arthur P.
                                       8
                                           Havinghorst II, Esq. pursuant to Federal Rule of Civil Procedure 4(e)(1), California
                                       9
                                           Code of Civil Procedure § 415.10, and New Jersey Statutes Annotated 2A:15-30.1.
                                      10
                                           The Proof of Service was file on October 16, 2019 as Dkt. No. 56-1.
                                      11
                                                      Mr. Havinghorst was at the time of service, and still is, the registered agent of
                                      12
                                           HovSat, according to the public record maintained by the New Jersey Secretary of
TROJAN LAW OFFICES




                                      13
                                           State. (Trojan Decl. at ¶¶ 4-5, Exs. 1-2.) In a letter filed November 12, 2019 in this
                     BEVERLY HILLS




                                      14
                                           case, Mr. Havinghorst claims without support that he is not the current agent for
                                      15
                                           HovSat. (Dkt. #59.) While Mr. Havinghorst claims he is not the agent of process,
                                      16
                                           he has failed to resign as the registered agent of HovSat pursuant to the applicable
                                      17
                                           New Jersey Code. N.J.S.A. 14A:4-4.
                                      18
                                                      Specifically, New Jersey Statute 14A:4-4 states that if a registered agent of a
                                      19
                                           corporation wishes to resign as the registered agent of the corporation, then the agent
                                      20
                                           must follow the procedures outlined in the statute. (Id.) The New Jersey statute states
                                      21
                                           that a registered agent must “serve a notice of resignation by certified mail, return
                                      22
                                           receipt requested, upon the president, or any vice president, or the secretary or
                                      23
                                           treasurer of the corporation at the address last known to the agent, and shall make an
                                      24
                                           affidavit of such service.” (Id.) Then, the statute requires, “The affidavit, together
                                      25
                                           with a copy of the notice of resignation, shall be filed in the office of the Secretary of
                                      26
                                           State.” (Id.) The resignation becomes effective “upon the expiration of 30 days after
                                      27
                                                  APPLICATION FOR ENTRY OF DEFAULT        -1-
                                      28



                                           	  
                                     Case 2:19-cv-01156-MWF-AS Document 68 Filed 12/26/19 Page 3 of 7 Page ID #:558



                                       1
                                           the filing in the office of the Secretary of State of the affidavit under this section or
                                       2
                                           upon the designation by the corporation of a new registered agent pursuant to this act,
                                       3
                                           whichever is earlier.” (Id.)
                                       4
                                                      Here, Mr. Havinghorst has failed to follow the procedure outlined in N.J.S.A.
                                       5
                                           14A:4-4. Furthermore, Mr. Havinghorst does not claim that he has complied with
                                       6
                                           the resignation procedure provided in New Jersey Statute 14A:4-4. (See Dkt. #59.)
                                       7
                                           Thus, Mr. Havinghorst is still the registered agent of HovSat, and may still be served
                                       8
                                           on behalf of HovSat. See N.J.S.A. 14A:4-4; see also N.J.S.A. 14A:12-9(2)(e).
                                       9
                                           Therefore, service of the Summons and Third-Party Complaint on Mr. Havinghorst
                                      10
                                           on October 9, 2019, as outlined above, was an effective service of process as provided
                                      11
                                           by the Federal Rules of Civil Procedure, Rules of this Court, and Corporate Statutes
                                      12
                                           of New Jersey.
TROJAN LAW OFFICES




                                      13
                                                      Service was completed on October 9, 2019. (Dkt. #56; Trojan Decl. at ¶ 9, Ex.
                     BEVERLY HILLS




                                      14
                                           3.) Therefore, HovSat’s response to Omniverse’s complaint was due on or before
                                      15
                                           October 30, 2019. (Id.) HovSat has not responded to the Third-Party Complaint.
                                      16
                                           (See Trojan Decl. at ¶ 8.) HovSat has not appeared before the Court, nor has HovSat
                                      17
                                           attempted to seek an extension of time to respond to the Third-Party Complaint. (Id.)
                                      18
                                           Additionally, Mr. Havinghorst did not file his letter with the Court until nearly two
                                      19
                                           weeks after the Answer was due. (See Dkt. #56, Dkt. #59; see also Trojan Decl. at ¶
                                      20
                                           7.) As such, pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, HovSat’s
                                      21
                                           default must be entered.
                                      22
                                                      While HovSat’s certificate of incorporation was revoked, the corporation may
                                      23
                                           still be sued under the Corporate Statutes of New Jersey. A dissolved New Jersey
                                      24
                                           corporation may sue and be sued in its corporate name and process may issue against
                                      25
                                           the corporation in the same manner as if dissolution had not occurred. See N.J.S.A.
                                      26
                                           14A:12-9(2)(e). Therefore, HovSat, while revoked, may still be sued and process
                                      27
                                                  APPLICATION FOR ENTRY OF DEFAULT      -2-
                                      28



                                           	  
                                     Case 2:19-cv-01156-MWF-AS Document 68 Filed 12/26/19 Page 4 of 7 Page ID #:559



                                       1
                                           may issue against it in the same manner as if the dissolution had not occurred. (Id.)
                                       2
                                       3
                                       4
                                       5                                                   Respectfully Submitted,
                                       6                                                   TROJAN LAW OFFICES
                                       7                                                   by
                                       8   December 26, 2019                               /s/R. Joseph Trojan
                                       9                                                   R. Joseph Trojan
                                                                                           Attorneys for Defendants and Third-
                                      10                                                   Party Plaintiff,
                                      11                                                   Omniverse One World Television, Inc.
                                                                                           and Jason M. DeMeo
                                      12
                                                                                           BYRD CAMPBELL, P.A.
TROJAN LAW OFFICES




                                      13
                                                                                           by
                     BEVERLY HILLS




                                      14
                                      15                                                   /s/Stephen D. Milbrath
                                                                                           Stephen D. Milbrath
                                      16                                                   Attorneys for Defendants and Third-
                                      17                                                   Party Plaintiff,
                                                                                           Omniverse One World Television, Inc.
                                      18                                                   and Jason M. DeMeo
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                                  APPLICATION FOR ENTRY OF DEFAULT   -3-
                                      28



                                           	  
                                     Case 2:19-cv-01156-MWF-AS Document 68 Filed 12/26/19 Page 5 of 7 Page ID #:560



                                       1   DEFAULT ENTERED AS REQUESTED ON ______________________, _______.
                                       2
                                       3                                                   By: _________________________
                                                                                              Clerk
                                       4
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
                                      11
                                      12
TROJAN LAW OFFICES




                                      13
                     BEVERLY HILLS




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                                  APPLICATION FOR ENTRY OF DEFAULT   -4-
                                      28



                                           	  
                                     Case 2:19-cv-01156-MWF-AS Document 68 Filed 12/26/19 Page 6 of 7 Page ID #:561



                                       1
                                                                               CERTIFICATE OF SERVICE
                                       2
                                                      I hereby certify that on the 26th day of December 2019, I caused to have electronically
                                       3
                                           filed the foregoing with the Clerk of the Court using the CM/ECF system which will send
                                       4
                                           notification of such filing to the following:
                                       5
                                       6              Rose Leda Ehler    dkt-filings@mto.com, cynthia.soden@mto.com, rose.ehler@mto.com
                                       7
                                                      Melinda E LeMoine      loren.rives@mto.com, melinda.lemoine@mto.com
                                       8
                                                      Usha Chilukuri Vance     aileen.beltran@mto.com, raphael.sepulveda@mto.com,
                                       9
                                                      usha.vance@mto.com
                                      10
                                                      Anne K Conley     carol.jette@mto.com, anne.conley@mto.com
                                      11
                                      12              Glenn D Pomerantz      cherryl.tillotson@mto.com, glenn.pomerantz@mto.com
TROJAN LAW OFFICES




                                      13
                                                      Mark R Yohalem      mark.yohalem@mto.com
                     BEVERLY HILLS




                                      14
                                      15
                                                                                           TROJAN LAW OFFICES
                                      16
                                                                                           by
                                      17
                                                                                           /s/ R. Joseph Trojan
                                      18                                                   R. Joseph Trojan
                                                                                           9250 Wilshire Blvd.
                                      19
                                                                                           Beverly Hills, CA
                                      20                                                   Attorney for Defendants and
                                                                                            Third-Party Plaintiff,
                                      21                                                   OMNIVERSE ONE WORLD
                                                                                           TELEVISION, INC., and
                                      22                                                   JASON M. DEMEO
                                      23
                                      24
                                      25
                                      26
                                      27
                                                  APPLICATION FOR ENTRY OF DEFAULT              -3-
                                      28



                                           	  
Case 2:19-cv-01156-MWF-AS Document 68 Filed 12/26/19 Page 7 of 7 Page ID #:562
